FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,        No. 04-50431
               v.                           D.C. No.
                                           CR-02-01215-
ERIC WASHINGTON,                              WJR-1
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,                  No. 04-50485
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CR-02-01215-WJR
ERIC WASHINGTON,
                                             OPINION
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
          for the Central District of California
        William J. Rea, District Judge, Presiding

                  Argued and Submitted
          October 17, 2005—Pasadena, California

                 Filed September 6, 2006

       Before: Procter Hug, Jr., Harry Pregerson, and
            Richard R. Clifton, Circuit Judges.

                  Opinion by Judge Hug




                           10725
                UNITED STATES v. WASHINGTON             10729


                         COUNSEL

Michael J. Treman, Santa Barbara, California, for the
appellant/cross-appellee.

Elizabeth R. Yang, Assistant United States Attorney, Orga-
nized Crime and Terrorism Section, Los Angeles, California,
for the appellee/cross-appellant.


                         OPINION

HUG, Circuit Judge:

   On June 5, 2003, a jury convicted Eric Washington of vio-
lating 18 U.S.C. § 371 (conspiracy), 18 U.S.C. §§ 2113(a), (d)
(armed bank robbery), and 18 U.S.C. § 924(c) (using, carry-
ing, or possessing firearm in furtherance of crime of vio-
10730            UNITED STATES v. WASHINGTON
lence). On appeal, Washington contends that he is entitled to
have his convictions reversed because: 1) the district court
improperly admitted into evidence statements obtained in vio-
lation of Miranda v. Arizona, 384 U.S. 436 (1966); 2) Wash-
ington was prejudiced when the judge admitted hearsay into
evidence; and 3) Washington was prejudiced as a result of
prosecutorial misconduct when the Government, in front of
the jury, referred to his custodial status and to the judge’s rul-
ing on a suppression motion.

   On August 23, 2004, the district court sentenced Washing-
ton to seventy-seven months imprisonment for the conspiracy
and armed bank robbery convictions. Washington appeals his
sentence, claiming that it violated his Sixth Amendment
rights. At the same time, the court also sentenced Washington
to a five-year consecutive sentence for use of a firearm in vio-
lation of 18 U.S.C. § 924(c). The Government cross-appeals
this part of the sentence, claiming that Washington should
have been sentenced to seven years because there was bran-
dishing of a firearm in furtherance of the armed bank robbery.

  We affirm the convictions, vacate the sentences, and
remand for resentencing.

                          Background

The Robbery

   On August 1, 2002, Eric Washington met with his co-
conspirators, including Andrew Carter, Derrick Lindsey
O’Neal and Joe Earl Alexander, to plan an armed bank rob-
bery. According to the trial testimony, the conspirators dis-
cussed who would carry guns. The conspirators then drove to
the United California Bank in Commerce, California. Three of
the conspirators entered and robbed the bank while Washing-
ton acted as a lookout. Janett Guizar, a bank employee, testi-
fied that one of the robbers pointed a gun at her and ordered
her to open a teller drawer. There also was testimony that one
                 UNITED STATES v. WASHINGTON             10731
of the robbers pointed a gun at two other bank employees and
ordered them to give him the money from their teller drawers.
After the robbery, Special Agent Peter Taglioretti of the FBI
obtained a videotape from the bank’s surveillance cameras
and developed multiple photographs of the robbers. Taglio-
retti contacted the bank employees and presented them with
a six-pack of photospreads of the robbers. Guizar identified
Washington from a photospread as the lobby lookout.
Another witness also identified Washington from the photo-
spread. At trial, Guizar again identified Washington.

Washington’s Post-Arrest Interview

   On November 7, 2002, local police arrested Washington for
the robbery of United California Bank. Agent Taglioretti and
FBI Special Agent Roberto J. Basteris met Washington upon
his arrival at the FBI Westwood office. Taglioretti asked
Washington a series of background questions, including his
name, date of birth, address, medical condition, gang moni-
ker, and gang affiliation.

   Agent Taglioretti then explained to Washington the charges
pending against him. Agent Taglioretti also advised Washing-
ton about the opportunity to cooperate. Washington responded
by asking the agents about the source of their information.
When Taglioretti told Washington that there were several
people cooperating, Washington asked for more information.
Taglioretti then read Washington his Miranda rights. Wash-
ington responded by saying that he was willing to listen to the
agents without an attorney present. Taglioretti wrote “agreed
to listen w/o atty present” on an advisement form that Wash-
ington then signed and initialed.

   Taglioretti then showed Washington photographs of indi-
viduals in custody for the bank robbery and explained the
information that law enforcement had about the robbery.
Washington stated “I can’t do no time but I know I am.”
Taglioretti proceeded to show Washington bank surveillance
10732           UNITED STATES v. WASHINGTON
photographs, including a photograph of a robber standing out-
side the bank doors. When viewing one of these photographs,
Washington stated: “Anybody can see that’s me in the pic-
ture.” However, when Taglioretti asked Washington if he
wanted to talk about his role in the robbery, Washington
responded by saying “[t]hat’s not me in the picture.” Taglio-
retti commented that the photograph clearly showed Washing-
ton, and Washington then grinned and nodded his head in the
affirmative.

Washington’s Motion to Suppress

   On February 24, 2003, Washington moved to suppress his
post-arrest statements. On May 19, 2003, the district court
held a suppression hearing. Washington testified at that hear-
ing. He claimed that he did not say anything to the FBI about
the photographs. He also gave conflicting testimony about
whether he made any statements after he was advised of his
Miranda rights. Washington testified that he could not clearly
remember the interview because he was under the influence
of alcohol and “chronic” at the time of the interview. How-
ever, during his testimony, Washington acknowledged that he
agreed to listen to the agents after they read him his Miranda
rights and that he signed a paper which said “agreed to listen
without an attorney present.”

   Taglioretti testified that, before meeting with Washington,
he already had been informed of Washington’s name, gang
moniker, height, weight, and other background information,
but needed to ask Washington this information to ensure that
law enforcement’s information was accurate. He also testified
that he did not show Washington the photos until after Wash-
ington had agreed to listen to the agents without an attorney
present.

  The court denied the motion to suppress. The court rea-
soned that the pre-Miranda questions were routine booking
questions, that the post-Miranda statements were voluntary,
                 UNITED STATES v. WASHINGTON             10733
and that Washington had agreed to listen to the agents without
an attorney present.

The Trial

Testimony of the Cooperating Witnesses

   During the trial, the Government called two cooperating
witnesses, Derrick Lindsey O’Neal and Joe Earl Alexander.
Both witnesses had entered into cooperating plea agreements
with the Government. Before entering into the cooperating
plea agreements, they met with Government representatives
and provided information to them, including identifying
Washington as one of the bank robbers. At trial, both wit-
nesses testified that Washington had taken part in the robbery
with them.

   In the course of cross-examining Alexander and O’Neal,
defense counsel asked questions suggesting that, because of
their plea agreements with the Government, the two men had
colluded with each other to make up stories implicating
Washington in the bank robbery.

  In closing argument, defense counsel argued that the wit-
nesses tried to make their stories mesh. In particular, defense
counsel argued that O’Neal changed his story after the plea
agreement as a result of discussions with Alexander in the van
on the way to the courthouse to enter his plea.

Testimony of Agent Taglioretti

   At trial, Government counsel asked Taglioretti, “did
O’Neal ever identify who, along with himself, robbed the
bank in Commerce?” and “Who did he identify?” Defense
counsel objected on the basis of hearsay. Government counsel
responded that the statements were prior consistent statements
and therefore not hearsay. The court overruled the objection.
In addition, when Taglioretti testified about his interviews
10734            UNITED STATES v. WASHINGTON
with Alexander, Government counsel asked Taglioretti
whether Alexander had identified who had robbed the bank
with him. Defense counsel again objected on hearsay grounds
and the judge again overruled the objection. Taglioretti then
testified that Alexander had identified Washington as one of
the robbers.

   During Agent Taglioretti’s testimony, defense counsel
asked him “And about what time was it that you finally read
[Washington] any Miranda rights?” The Government
objected, stating: “Objection, your Honor. This is a matter
we’ve already litigated, and the Court’s already denied the
defendants’ suppression motion.” Defense counsel then
responded:

    Your Honor, I’m moving for a mistrial. There’s
    absolutely no reason for this lawyer to stand up in
    this courtroom and make those kind of representa-
    tions in this court in front of the jury. It’s a clear vio-
    lation of the Court’s rules and its ethics. The fact that
    this Court ruled on the voluntariness of my client’s
    statement does not take away from the issue of
    allowing these ladies and gentlemen to make a deter-
    mination about the voluntariness of it and the accu-
    rateness of it. Move for mistrial.

   The court denied the motion for a mistrial, but instructed
the jury to disregard the suppression ruling.

Testimony of Latrina Newell

   Washington called his girlfriend, Latrina Newell, as an alibi
witness. She testified that she was with Washington on the
morning of the robbery. On redirect, defense counsel had the
following exchange with Newell:

    Q: Did you call and ask me about coming here to
    testify so you could tell what happened, and what
                UNITED STATES v. WASHINGTON            10735
    happened on the day that Eric was charged in the
    bank robbery?

    A: Yes.

    Q: And did you do that way back when he was
    arrested in November right after he was arrested?
    Did you get on the phone and call me about coming
    in to testify?

    A: Yes. And I got on the phone with the FBI and I
    asked him when his court date, and that I will come
    to court and testify for him.

    Q: And did you say all the way back then —

    A: Yes, from Day 1 when he was incarcerated. Like
    when they — I was there when he got arrested.

(emphasis added). In response, the prosecutor had the follow-
ing exchange with Newell on recross-examination:

    Q: You know that Mr. Washington, your boyfriend,
    has been in custody, in prison, for robbing a bank on
    August 1, 2002; correct?

    A: Yeah. I was told by bank robberies [sic].

    Q: And you know that he’s been in jail for this
    charge since November; correct?

    A: Yes.

    Q: In those seven months between the August 1st
    robbery — I guess November, actually — in the
    seven months since November till now, you never
    called the FBI and told them that you knew that Eric
    could not have robbed that bank, did you?
10736            UNITED STATES v. WASHINGTON
    A: Yeah. I did talk to the FBIs. I talked to the other
    ones. I never met them, I met the other FBIs —.

Defense counsel never objected to these questions.

The Jury Verdict

   In the jury instructions for armed robbery, the judge
instructed the jurors that they must find that “defendants used
force and violence or intimidation” in taking the bank’s
money and that the “defendants intentionally made a display
of force that reasonably caused Brenda Lopez, or others, to
fear bodily harm by using a gun.”

   The jury convicted Washington of violating 18 U.S.C.
§ 371 (conspiracy), 18 U.S.C. §§ 2113(a) and (d) (armed bank
robbery), and 18 U.S.C. § 924(c) (using, carrying, or possess-
ing firearm in furtherance of crime of violence).

The Motion for a New Trial

   Washington moved for a new trial on the grounds that the
district court erred in admitting hearsay and that the Govern-
ment engaged in misconduct when it referenced the court’s
ruling on the motion to suppress and when it referenced
Washington’s custodial status during the trial. The court
denied the motion, concluding that the statements from the
cooperating witnesses were prior consistent statements, that
there was no prejudice as a result of the Government’s refer-
ence to the suppression ruling, and that the Government did
not commit misconduct when it referenced Washington’s cus-
todial status because the defense already had introduced the
fact of Washington’s incarceration.

Sentencing

  The district judge sentenced Washington on August 23,
2004. Over Washington’s objection, the judge included a two-
                UNITED STATES v. WASHINGTON             10737
level enhancement in the offense level because the robbery
was of a financial institution. In addition, although Washing-
ton objected, the judge calculated Washington’s criminal his-
tory category using juvenile adjudications in which
Washington had not been afforded a jury trial. Thus, even
though Washington had no criminal convictions as an adult,
based on juvenile adjudications going back to the age of nine,
when Washington stole candy from other children, the judge
concluded that Washington had a criminal history category of
V. Based on the offense level and the criminal history cate-
gory of V, the Sentencing Guidelines range was 77-96
months. The judge declined to depart from the Sentencing
Guidelines and sentenced Washington to 77 months for the
robbery and conspiracy convictions.

   Washington and the Government disagreed about the
appropriate sentence for his section 924(c) conviction. The
Government contended that the judge should sentence Wash-
ington to a seven-year minimum sentence for brandishing a
firearm. Washington took the position that he should not
receive any sentence at all for the section 924(c) conviction
because the jury had not found brandishing of a firearm and
because the judge, not the jury, found that there was a crime
of violence. The Probation Office recommended that the
judge sentence Washington to a five-year sentence for using
a firearm because the jury had not found brandishing. The
judge sentenced Washington to a five-year consecutive sen-
tence for the section 924(c) conviction. Thus, the judge
imposed a total sentence of 137 months.

                         Discussion

I.   Washington’s November 7, 2002 Statements and
     Miranda

   Washington contends that officers obtained his November
7, 2002 statements in violation of Miranda v. Arizona, 384
U.S. 436 (1966). Whether a defendant was constitutionally
10738            UNITED STATES v. WASHINGTON
entitled to Miranda warnings is an issue of law we review de
novo. United States v. Crawford, 372 F.3d 1048, 1053 (9th
Cir. 2004) (en banc). We also review de novo the issue of
whether a defendant waived his Miranda rights. United States
v. Williams, 291 F.3d 1180, 1190 (9th Cir. 2002).

   [1] Once law enforcement officers take suspects into cus-
tody, the officers may not interrogate the suspects without
first exercising certain procedural safeguards, including
informing the suspects of their rights to remain silent and to
have an attorney present. Miranda, 384 U.S. at 444. There is
no question that Washington was in custody at the time he
made the statements at issue. The critical question, therefore,
is whether the agents subjected him to impermissible interro-
gation.

   [2] For police statements to be considered “interrogation,”
they “must reflect a measure of compulsion above and beyond
that inherent in custody itself.” Rhode Island v. Innis, 446
U.S. 291, 300 (1980). Voluntary statements are not consid-
ered the product of interrogation. Id. The term “interrogation”
means “any words or actions on the part of the police (other
than those normally attendant to arrest and custody) that the
police should know are reasonably likely to elicit an incrimi-
nating response.” Id. at 301. The test is an objective one; the
subjective intent of the police is relevant, but not conclusive.
United States v. Booth, 669 F.2d 1231, 1238 (9th Cir. 1981).

A.   The Pre-Miranda Statements

   [3] Washington claims that the FBI agents interrogated him
when they asked him what his gang moniker was. However,
routine gathering of background biographical information,
such as identity, age, and address, usually does not constitute
interrogation. United States v. Perez, 776 F.2d 797, 799 (9th
Cir. 1985) (holding that there was no interrogation and that
Miranda warnings were not required when court asked defen-
dant his true identity because the questioning involved only
                    UNITED STATES v. WASHINGTON                     10739
routine booking information concerning the defendant’s iden-
tity), overruled on other grounds by United States v. Cabac-
cang, 332 F.3d 622, 634-35 (9th Cir. 2003)); Booth, 669 F.2d
at 1238 (concluding that questions relating to defendant’s
identity and age were not likely to elicit an incriminating
response).

   The record in the instant case shows that agents routinely
obtain gang moniker and gang affiliation information for the
United States Marshals and Metropolitan Detention Center in
order to ensure prisoner safety. The question regarding Wash-
ington’s gang moniker therefore was a routine booking ques-
tion.1

   Washington argues that the question about his gang moni-
ker was designed to elicit proof that, when the confidential
informant stated that “Rock” was involved with the bank rob-
bery, the informant was talking about Washington. Washing-
ton therefore claims that the question was designed to elicit
incriminating information that would link him to the robbery.
Taking Washington’s theory to its logical conclusion, any
time an informant uses a particular name to identify the per-
son who committed a crime, it would be impermissible inter-
rogation for the police to ask the suspect his name because
confirming his identity would be “incriminating.” We reject
this theory. Asking about a nickname, even if it is for identifi-
cation purposes, is no different from simply asking for a sus-
pect’s name. Questions about a person’s identity are not
unconstitutional even if identification of the person may help
  1
   Washington makes much of the fact that the FBI agents already had
most of his background information, including his gang moniker, and he
contends that the agents therefore had no reason to ask him about such
information other than to obtain incriminating admissions from him. How-
ever, police routinely confirm booking information such as names and
addresses. Indeed, Agent Taglioretti testified that he asked Washington the
background questions in order to confirm the information he had. A desire
to confirm the information for booking purposes does not mean that the
question constitutes interrogation.
10740                UNITED STATES v. WASHINGTON
lead to the prosecution of that person for a crime. See Califor-
nia v. Byers, 402 U.S. 424, 432-33 (1971) (finding no Fifth
Amendment violation even though complying with request to
identify oneself might provide a link in the chain of evidence
needed to prosecute); cf. United States v. Leal, 460 F.2d 385,
389 (9th Cir. 1972) (“The identification of oneself is not self-
incriminating and thus not protected by the Fifth Amend-
ment.”).

   [4] Police routinely ask suspects their names after being
told that the person committed a crime or after otherwise
determining that a person is a suspect. Thus, the question
about Washington’s gang moniker was routine gathering of
background information, not interrogation. Therefore, the
statements obtained from Washington prior to receiving the
Miranda warning were admissible.

B.        The Post-Miranda Statements

   Washington contends that all of the statements he made
after receiving his Miranda warnings were inadmissible
because the agents obtained the statements in violation of his
right to counsel and his right to remain silent.

     1.    The Right to Counsel

   [5] A suspect subject to custodial interrogation has the right
to consult with an attorney and the right to have an attorney
present during questioning. Miranda, 384 U.S. at 444. The
police must explain this right before questioning begins. Id. If
a suspect requests counsel at any time during the interview,
questioning must stop until the suspect has a lawyer or the
suspect reinitiates conversation. Davis v. United States, 512
U.S. 452, 458 (1994). If the suspect effectively waives the
right to counsel after receiving the Miranda warnings, officers
are free to question the suspect. Id. However, the suspect must
actually invoke the right to counsel in order for officers to be
barred from questioning the suspect. Id. If a suspect merely
                 UNITED STATES v. WASHINGTON               10741
makes an equivocal or ambiguous reference to an attorney,
this is insufficient to require the cessation of questioning. Id.
at 459; United States v. Younger, 398 F.3d 1179, 1187 (9th
Cir. 2005).

   [6] There is no evidence that Washington asked for an
attorney. Washington said that he understood his Miranda
rights and was willing to listen to the agents without an attor-
ney present. He also signed an advisement form that stated
“agreed to listen w/o atty present.” There is nothing in these
statements that can be construed to be even an ambiguous
request for an attorney, much less an unambiguous request for
an attorney. Thus, the agents did not violate Washington’s
right to counsel.

  2.   The Right to Remain Silent

   [7] Washington takes the curious position that the FBI
agents should have construed his statement, “I agree to lis-
ten,” to mean that the agents were not permitted to talk to
Washington. A suspect subject to custodial interrogation has
the right to remain silent. Miranda v. Arizona, 384 U.S. 436
(1966). A person waives the right to remain silent if, after
being informed of that right, the person does not invoke that
right. See United States v. Thierman, 678 F.2d 1331, 1335-36
(9th Cir. 1982) (holding that defendant did not invoke right to
remain silent when he asked “Can we talk about it tomor-
row?”).

  [8] Washington’s statement that he would listen to the
agents cannot possibly be construed as a request for the FBI
agents not to speak to him or for him to remain silent. He sim-
ply did not invoke his right to remain silent. Moreover, even
when a defendant has invoked his Miranda rights, this does
not preclude officers from informing the defendant about evi-
dence against him or about other information that may help
him make decisions about how to proceed with his case.
Thierman, 678 F.2d at 1334 n.3. Thus, it was not a violation
10742            UNITED STATES v. WASHINGTON
of Washington’s rights for the FBI agents to inform him of
the evidence against him, and his self-incriminating com-
ments in response were admissible.

II.   The Admission of Prior Statements

  During the Government’s examination of Agent Taglioretti,
he testified that, during an early interview he had with Alex-
ander, Alexander had identified “Rock” as one of the bank
robbers. Agent Taglioretti also testified that, during an early
meeting he had with O’Neal, O’Neal had named “Rock” as
one of the people who robbed the bank with him and had told
Agent Taglioretti that “Rock’s” true name was Eric Washing-
ton. These statements by Alexander and O’Neal were made
months before they entered into their cooperating plea agree-
ments with the Government and before they testified in court.

   When Agent Taglioretti testified about these statements on
the stand, defense counsel objected on hearsay grounds. The
Government responded to the objections by arguing that the
statements were not hearsay according to Rule 801(d)(1)(B)
of the Federal Rules of Evidence because they were prior con-
sistent statements offered to rebut a charge of recent fabrica-
tion, improper influence, or motive. The judge overruled the
objections.

   Whether a district court correctly construed the hearsay rule
is a question of law we review de novo. United States v. Alva-
rez, 358 F.3d 1194, 1214 (9th Cir. 2004). We review a district
court’s decision to admit evidence as non-hearsay for an
abuse of discretion. Id.

   [9] Rule 801(d)(1)(B) of the Federal Rules of Evidence
provides that a statement is not hearsay if the “declarant testi-
fies at the trial or hearing and is subject to cross-examination
concerning the statement, and the statement is . . . consistent
with the declarant’s testimony and is offered to rebut an
express or implied charge against the declarant of recent fab-
                 UNITED STATES v. WASHINGTON               10743
rication or improper influence or motive.” Not all prior con-
sistent statements are admissible. The Supreme Court has
made it clear that “the consistent statements must have been
made before the alleged influence, or motive to fabricate,
arose.” Tome v. United States, 513 U.S. 150, 158 (1995).

  During Alexander’s and O’Neal’s testimony at the trial,
defense counsel did accuse them of recent fabrication,
improper influence, and having a motive to lie. In the course
of cross examining Alexander and O’Neal, defense counsel
asked questions suggesting that, because of their plea agree-
ments with the Government, the two men had colluded with
each other to make up stories implicating Washington in the
bank robbery.

   Defense counsel also asked Alexander and O’Neal about
opportunities for collusion. For example, defense counsel
questioned O’Neal about the fact that O’Neal spoke to Alex-
ander on January 17, 2003, the day that they entered into their
plea agreements. Defense counsel specifically questioned
O’Neal about his opportunity to talk to Alexander in the van
that transported them between the jail and the courthouse.
Similarly, defense counsel questioned Alexander about riding
in a van with O’Neal to the courthouse during the trial, but
before his testimony. In closing argument, defense counsel
argued that the witnesses tried to make their stories mesh. In
particular, he argued that O’Neal changed his story after the
plea agreement as a result of discussions with Alexander in
the van on the way to the courthouse to enter his plea.

   [10] Thus, at trial, defense counsel clearly was alleging that
a motive to lie and improper influence arose at the time Alex-
ander and O’Neal entered into plea agreements and were pre-
sented with an opportunity to collude with each other. The
prior consistent statements pre-date this alleged motive to lie
and improper influence. Therefore, the district court did not
abuse its discretion by admitting the prior consistent state-
ments.
10744             UNITED STATES v. WASHINGTON
III.    Prosecutorial Misconduct

A.     The Prosecution’s Reference to the Suppression Ruling

   Washington contends that he is entitled to a new trial
because the Government engaged in misconduct when it
referred to the district court’s denial of Washington’s suppres-
sion motion in front of the jury. Washington objected to the
reference at trial, and the court denied his motion for a mis-
trial and his subsequent motion for a new trial.

  As a general matter, we review claims of prosecutorial mis-
conduct for harmless error when the defendant objects at trial.
United States v. Blueford, 312 F.3d 962, 973-74 (9th Cir.
2002). When there are allegations of prosecutorial miscon-
duct, we review for an abuse of discretion a trial court’s
denial of a motion for a mistrial and denial of a motion for a
new trial. United States v. Murillo, 288 F.3d 1126, 1140 (9th
Cir. 2002).

   [11] The Government concedes that it was error to refer-
ence the court’s denial of the motion to suppress Washing-
ton’s post-arrest statements, but contends that the reference
did not prejudice Washington. We agree. The Government’s
reference to the “suppression motion” was vague and not
something that a jury would be likely to understand. The Gov-
ernment made no reference to the voluntariness of Washing-
ton’s statements, much less the reliability or veracity of those
statements. It was defense counsel, not the Government, who
referred to “voluntariness” and “accurateness” before the jury.

   [12] Moreover, the judge acted to prevent any prejudice. A
judge’s prompt corrective action in response to improper
comments usually is sufficient to cure any problems arising
from such improper comments. See United States v. Younger,
398 F.3d 1179, 1192 (9th Cir. 2005) (holding that the prose-
cutor’s misconduct in referring to the court’s pre-trial ruling
was harmless because the court’s swift corrective action pre-
                 UNITED STATES v. WASHINGTON              10745
vented the prosecutor’s improper comments from materially
affecting the verdict); United States v. McChristian, 47 F.3d
1499, 1507-08 (9th Cir. 1995). When Washington’s counsel
objected to the Government’s reference to the suppression rul-
ing, the judge promptly instructed the jury to disregard the
ruling. The judge also instructed the jury that “arguments and
statements by attorneys are not evidence” and that “questions
and objections by attorneys are not evidence.” In addition, the
judge provided instructions that made it clear that the jury was
responsible for evaluating Washington’s post-arrest state-
ments, explicitly telling the jury to decide how much weight
to give Washington’s statements and to “consider all the evi-
dence about the statements, including the circumstances under
which the defendant may have made it.” We therefore hold
that the error was harmless and the district court did not abuse
its discretion by denying Washington a mistrial and a new
trial.

B.   The Prosecution’s References to Washington’s Custodial
     Status

   During the trial, defense counsel did not object to the pros-
ecution’s reference to Washington’s custodial status. We
review claims of prosecutorial misconduct for plain error
when the defendant fails to object at trial. United States v.
Geston, 299 F.3d 1130, 1134-35 (9th Cir. 2002). We find
plain error only when there is: 1) error; 2) that was clear or
obvious; 3) that affected substantial rights; and 4) that seri-
ously affected the fairness, integrity, or public reputation of
the judicial proceedings. United States v. Vences, 169 F.3d
611, 613 (9th Cir. 1999).

   Washington compares the prosecution’s references to his
custodial status during Newell’s testimony to cases in which
defendants were required to wear prison garb during their tri-
als. When defendants are forced to wear prison garb to trial,
jurors “may speculate that the accused’s pretrial incarceration,
although often the result of his inability to raise bail, is
10746               UNITED STATES v. WASHINGTON
explained by the fact he poses a danger to the community or
has a prior criminal record.” Estelle v. Williams, 425 U.S.
501, 518 (1976) (Brennan J., dissenting). This may create a
subtle prejudice undermining the presumption of innocence.
Id. at 504-05 (majority opinion). The “constant reminder of
the accused’s condition implicit in such distinctive, identifi-
able attire may affect a juror’s judgment” and no state policy
is served by compelling a defendant to dress in prison cloth-
ing before the jury. Id.

   [13] As with prison garb, when a jury is informed that the
defendant remained incarcerated while waiting for trial, this
can undermine the presumption of innocence. However, the
impact of referring to a defendant’s incarceration is not cons-
tant as it is with prison garb. Moreover, although no state pur-
pose is served by requiring defendants to wear prison garb in
front of a jury, in Washington’s case there was a state purpose
for the reference to incarceration. Although Washington
claims that the prosecution asked its questions in bad faith
solely to place the fact of Washington’s pre-trial incarceration
before the jury, the record indicates otherwise. There was an
obvious and relevant reason why the prosecution mentioned
that Washington was in prison; Washington’s custodial status
provided Newell with an incentive to inform the FBI of
Washington’s alibi as soon as possible. The logical inference
was that, if Newell really had an alibi for Washington, she
would have gone to the FBI as soon as possible to make sure
that he was exonerated and released from custody immedi-
ately. Thus, the reference to the defendant’s custodial status
is more relevant and less prejudicial2 than in the prison garb
case upon which Washington relies.
  2
   Washington claims that he was prejudiced because the prosecutor’s
questions implied that the confinement was for a robbery other than the
one at issue in this case. It was clear from the prosecution’s questions,
however, that the prosecution was referring to an incarceration for the rob-
bery at issue in the instant case; the prosecutor referred to Washington
“being in jail for this charge” and the implication of the prosecution’s
questions was that Newell could help get Washington released from cus-
tody if she went to the authorities and provided them with an alibi that
would exonerate him from the robbery at issue here.
                 UNITED STATES v. WASHINGTON             10747
   Moreover, Washington’s failure to object to the questions
referencing his incarceration undermines his argument that he
did not wish for the jury to know about his incarceration. The
Supreme Court has concluded that, when a defendant does not
make an objection to the court about wearing prison garb, this
negates the presumption of compulsion necessary to establish
a constitutional violation. Estelle, 425 U.S. at 512-13. The
Court reasoned, in part, that some prisoners wish to wear
prison clothes as a defense tactic designed to elicit sympathy
from the jury. Id. at 507-08.

   In the instant case, it appears that Washington did want to
make some use of his custodial status to support his case. In
fact, Newell, a defense witness, was the first person to raise
the fact of incarceration. The defense sought to use the incar-
ceration to its advantage in order to prove that Newell imme-
diately came forward with an alibi, but the defense now
claims that the prosecution was not entitled to use Washing-
ton’s custodial status to try to demonstrate that she did not
come forward immediately.

  [14] As a general rule, prosecutors should not be encour-
aged to refer to a defendant’s custodial status because it may
undermine the presumption of innocence. However, given the
particular facts of Washington’s case, we hold that there was
not plain error.

IV.   Sentencing

   Relying on the Sixth Amendment, Washington challenges
his 77-month sentence for the conspiracy and armed bank
robbery convictions. The Government cross-appeals Wash-
ington’s five-year sentence for the section 924(c) conviction,
contending that the sentence should have been seven years
because a gun was brandished during the robbery.

  We review de novo the district court’s interpretation of the
Sentencing Guidelines. United States v. Nielsen, 371 F.3d
10748                 UNITED STATES v. WASHINGTON
574, 582 (9th Cir. 2004). We also review de novo the consti-
tutionality of a sentence imposed under the Sentencing Guide-
lines. United States v. Toliver, 351 F.3d 423, 432 n.10 (9th
Cir. 2003).

A.     The Section 924(c) Sentence

   At sentencing, Washington took the position that the Sixth
Amendment prohibited the imposition of a seven-year sen-
tence for his section 924(c)3 conviction.

   In Washington’s case, the jury instructions required the
jury to find use of a firearm in furtherance of the bank rob-
bery, but did not require the jury to find brandishing. Based
on these jury findings, the mandatory minimum sentence was
five years, see 18 U.S.C. § 924(c)(1)(A), and the sentence
under the Sentencing Guidelines was five years, see U.S.S.G.
§ 2K2.4(b) (2003). According to Washington, imposing a
seven-year sentence would have violated the Sixth Amend-
  3
     Section 924(c)(1)(A) provides:
      Except to the extent that a greater minimum sentence is otherwise
      provided by this subsection or by any other provision of law, any
      person who, during and in relation to any crime of violence or
      drug trafficking crime (including a crime of violence or drug traf-
      ficking crime that provides for an enhanced punishment if com-
      mitted by the use of a deadly or dangerous weapon or device) for
      which the person may be prosecuted in a court of the United
      States, uses or carries a firearm, or who, in furtherance of any
      such crime, possesses a firearm, shall, in addition to the punish-
      ment provided for such crime of violence or drug trafficking
      crime —
      (i) be sentenced to a term of imprisonment of not less than 5
      years;
      (ii) if the firearm is brandished, be sentenced to a term of impris-
      onment of not less than 7 years; and
      (iii) if the firearm is discharged, be sentenced to a term of
      imprisonment of not less than 10 years.
18 U.S.C. § 924(c)(1)(A).
                    UNITED STATES v. WASHINGTON                     10749
ment because the sentence would have subjected him to a sen-
tence higher than the sentence authorized by the jury’s verdict.4

   [15] The district court apparently agreed with Washington
and sentenced him to a five-year sentence for carrying or
using a firearm during a crime of violence rather than a seven-
year sentence for brandishing a firearm during a crime of vio-
lence. The Government appeals, contending that a seven-year
sentence for brandishing a firearm may be based on a judge’s
finding of brandishing and that the judge erred by imposing
only a five-year sentence. We agree with the Government.

   In Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), the
Supreme Court held that “[o]ther than the fact of a prior con-
viction, any fact that increases the penalty for a crime beyond
the prescribed statutory maximum must be submitted to a
jury, and proved beyond a reasonable doubt.” The Court
expressly declined to consider the implications of its ruling
for cases concerning sentencing guidelines. Id. at 497 n.21.A

   In Harris v. United States, 536 U.S. 545, 551 (2002), the
petitioner challenged his seven-year sentence for brandishing
a firearm because the question of brandishing had not been
charged and submitted to a jury. The Supreme Court began its
analysis by holding that the first paragraph of section
924(c)(1)(A) sets out the elements of one complete crime and
that the subsequent provision regarding brandishing is one of
the sentencing factors for that crime, not an element of the
crime. Id. at 553-57.

   The Court then held that “[b]asing a 2-year increase in the
  4
   Washington also claims that the reason the district court chose not to
impose a seven-year sentence for brandishing was that the judge found
that the evidence did not establish brandishing. There is nothing in the
record that supports such a characterization of the judge’s reasons for not
imposing a seven-year sentence. All of the debate about the section 924(c)
sentence focused on Blakely and Sixth Amendment concerns.
10750               UNITED STATES v. WASHINGTON
defendant’s minimum sentence on a judicial finding of bran-
dishing does not evade the requirements of the Fifth and Sixth
Amendments.” Id. at 568. A four-justice plurality5 of the
Court reasoned that the seven-year sentence did not imper-
missibly deny the petitioner his right to a jury trial because,
although the judge’s brandishing finding increased the man-
datory minimum sentence from five years to seven years, this
did not increase the sentence above the statutory maximum.
Id. at 557. The plurality determined the maximum sentence by
looking only at section 924 itself and did not consider the
Sentencing Guidelines.6 See id. at 554. Since the statute itself
did not provide a maximum sentence for use or for brandish-
ing, looking only at the statute and not at the Sentencing Guide-
  5
     Justice Breyer concurred in the judgment because he disagreed with the
majority in Apprendi and believed that the Sixth Amendment permitted
judges to apply sentencing factors based on judge-found facts regardless
of whether the resulting sentence was above the statutory maximum sen-
tence or increased the mandatory minimum sentence. Harris, 536 U.S. at
570-71 (Breyer, J. concurring in part and concurring in the judgment).
Four justices dissented, concluding that the majority’s holding conflicted
with Apprendi because the fact that a defendant brandished a firearm alters
the applicable range of penalties. Harris, 536 U.S. at 575-76 (Thomas, J.
dissenting).
   6
     An earlier version of Section 924(c)(1) provided a fixed five-year sen-
tence for using or carrying a firearm. See 18 U.S.C. § 924(c)(1) (1994).
Thus, the statutory maximum sentence and the statutory minimum sen-
tence for using a firearm were the same. Congress amended the statute to
provide the current five-year minimum sentence for using or carrying a
firearm, seven-year minimum sentence for brandishing a firearm, and ten-
year minimum sentence for discharging a firearm. Pub. L. 105-386,
§ 1(a)(1) (1998). The revised statute mentions no maximum sentence. Id.
When section 924(c) was amended, however, Section 2K2.4 of the Sen-
tencing Guidelines then was amended to provide that, for violations of
section 924(c), “the guideline sentence is the minimum term of imprison-
ment required by statute.” U.S. Sentencing Commission Guidelines Man-
ual Appendix C — Volume II Amendment 598 (1998-2002). This is how
the statute stands today, how it stood when Washington was sentenced,
and how it stood when the Supreme Court considered the statute in Harris.
                    UNITED STATES v. WASHINGTON                      10751
lines,7 the theoretical maximum possible sentence for both use
and brandishing was life imprisonment.8

   In United States v. Booker, 543 U.S. 220, 236-44 (2005),
the Supreme Court held that it was a violation of the Sixth
Amendment right to a jury trial for a judge to sentence some-
one to a term that exceeded the sentence authorized by the
mandatory Sentencing Guidelines and the facts established by
a plea of guilty or a jury verdict. In reaching that holding, the
Court expressly rejected the argument that, in determining
whether a district court impermissibly imposed a sentence
above the “statutory maximum,” the “statutory maximum”
must be determined solely on the basis of the statute prohibit-
ing the criminal conduct and without regard to the Sentencing
Guidelines. Id. at 238.

   [16] Washington relies on Booker to support his argument
that a seven-year sentence would be unconstitutional because
the jury did not find brandishing. In Washington’s case, how-
ever, the Government relied on section 924(c), not U.S.S.G.
§ 2B3.1(b)(2), to seek an increase in Washington’s sentence
based on brandishing. As we have recognized, “Harris is dif-
ficult to reconcile with the Supreme Court’s recent Sixth
Amendment jurisprudence, but Harris has not been over-
ruled.” United States v. Dare, 425 F.3d 635, 641 (9th Cir.
2005). Therefore, judges still are required to impose higher
mandatory minimum sentences for a violation of section
924(c) even if the increase in the sentence is based on facts
found by the judge, and even if the mandatory minimum
   7
     The maximum sentence provided by the applicable Guidelines range
would have increased from five years to seven years as a result of finding
brandishing. See U.S.S.G. § 2K2.4.
   8
     When a statute fails to state a maximum sentence, the maximum avail-
able sentence under the statute is life. See United States v. Brame, 997
F.2d 1426, 1428 (11th Cir. 1993) (statutory provision calling for a sen-
tence of not less than fifteen years authorizes sentence of up to life). This
apparently was the reason the Supreme Court concluded that the statutory
maximum was life imprisonment.
10752               UNITED STATES v. WASHINGTON
makes it impossible for the judge to impose a total sentence
that the court considers reasonable. See id. (affirming the
imposition of a zero-month sentence for marijuana possession
and a section 924(c) mandatory minimum ten-year sentence
rather than a five-year minimum sentence where the district
judge found that a drunk man with no criminal history dis-
charged a shotgun in the air after selling a small quantity of
marijuana, even though the district judge found the ten-year
sentence to be “outrageous”).

   [17] As a result, we hold that the district court in the instant
case should have determined if there was brandishing. If the
district court finds on remand that there was brandishing, it
must impose a minimum seven-year sentence.9

B.    The Robbery Sentence

   At sentencing, the judge assigned Washington a criminal
history category of V, the second-highest criminal history cat-
egory possible. Washington had no prior adult convictions. If
his criminal history category had been based on adult convic-
tions alone, he would have had no criminal history points and
would have been in the lowest criminal history category.
  9
   Washington contends that he cannot be sentenced at all under 924(c)
because the judge, not the jury, decided that the bank robbery was a
“crime of violence.” The categorization of a crime as a “crime of vio-
lence” is generally a legal question, not a factual question coming within
the purview of Apprendi, Blakely, or Booker. See United States v. Brown,
417 F.3d 1077, 1079 (9th Cir. 2005) (assessing categorization of “crime
of violence” for career-offender status). The term “crime of violence” is
defined by statute. As long as there is no inquiry into the underlying facts
and the categorization is instead based on the jury instructions, the jury
verdict, and the elements of the relevant crime, Booker is not implicated.
United States v. Kortgaard, 425 F.3d 602, 607-08 (9th Cir. 2005).
   Here, the jury instructions and jury verdict for armed robbery clearly fit
the definition of “crime of violence” contained in section 924(c). The
judge therefore properly instructed the jury that the armed robbery was a
crime of violence.
                  UNITED STATES v. WASHINGTON                 10753
Instead, however, the court calculated Washington’s criminal
history based on juvenile adjudications going back to when
Washington was nine years old and stole candy from other
children. With a criminal history category of I, Washington’s
Guidelines sentencing range for the robbery10 conviction
would have been 41-51 months. U.S. Sentencing Guidelines
Manual Sentencing Table (2003). The criminal history cate-
gory of V significantly increased the sentencing range to 77-
96 months. Id. The judge sentenced Washington to 77
months, the very bottom of that Guidelines range.

   Washington contends that basing his criminal history on his
juvenile adjudications violated the Sixth Amendment because
his juvenile adjudications were obtained without affording
him the right to a jury trial. The Government, however, con-
tends that, after Booker, the advisory Guidelines do not pro-
vide a maximum sentence for a burglary conviction and
therefore cannot raise Sixth Amendment concerns. The Gov-
ernment further claims that the maximum sentence now avail-
able for a robbery conviction is the life imprisonment
permitted under Section 924(c). Thus, the Government
argues, any sentence for robbery that does not provide a sen-
tence greater than life imprisonment is constitutionally per-
missible even if it is based on juvenile adjudications obtained
without a right to a jury trial.

   There are several problems with the Government’s argu-
ment. First, even where judges impose sentences under the
advisory Guidelines, there remain significant constitutional
constraints on the length of sentences. Sentences must be rea-
sonable, Booker, 543 U.S. at 260-61, and sentencing must
comply with due process requirements, Apprendi v. New Jer-
sey, 530 U.S. 466, 490 n.16 (2000) (questioning constitution-
ality of a hypothetical statute that exposed every defendant
convicted of weapons possession to a maximum sentence
  10
    The robbery and conspiracy convictions together received one sen-
tence. See U.S.S.G. § 3D1.2(a) (2003).
10754            UNITED STATES v. WASHINGTON
exceeding that which is, in the legislature’s judgment, propor-
tional to the crime).

   Second, section 924 is a distinct offense from robbery.
According to Harris, section 924 is a single offense, with
brandishing being a sentencing factor for that offense. Harris
v. United States, 536 U.S. 545, 553-54 (2002). There are sepa-
rate charges and convictions for robbery and for violating sec-
tion 924(c). The applicable robbery statute, 18 U.S.C.
§ 2113(d), provides for a maximum sentence of twenty-five
years. There also are separate Sentencing Guidelines applica-
ble to the two crimes. Section 2B3.1(b)(2) of the Sentencing
Guidelines applies to the robbery conviction, while section
2K2.4 applies to the section 924(c) conviction. Thus, section
924 does not set the statutory maximum for Washington’s
robbery sentence.

   Third, the Government argues that, since the Guidelines are
no longer mandatory, they cannot serve as statutory maxima;
therefore, reliance on Washington’s juvenile adjudications
could not have led to the imposition of a sentence above the
maximum authorized sentence. However, when we analyze a
judge’s sentence, we do so based on the sentencing regime in
place at the time of the sentencing. United States v. Kort-
gaard, 425 F.3d 602, 605 (9th Cir. 2005). At the time that
Washington was sentenced, the Guidelines were mandatory,
so we must examine the court’s reliance on the juvenile adju-
dications in that context. In United States v. Tighe, we ruled
that “[j]uvenile adjudications that do not afford the right to a
jury trial and a beyond-a-reasonable-doubt burden of proof
. . . do not fall within Apprendi’s ‘prior conviction’ excep-
tion.” 266 F.3d 1187, 1194 (9th Cir. 2001). Thus, we held that
the sentencing court violated Tighe’s Sixth Amendment rights
when it increased his sentence beyond the prescribed statutory
maximum by relying on a juvenile adjudication that was
obtained without affording him the right to a jury trial. Id. at
1195.
                    UNITED STATES v. WASHINGTON                      10755
   [18] Because Apprendi’s prior conviction exception does
not apply to juvenile adjudications obtained without the right
to a jury trial, it is clear that, in Washington’s case, the district
court impermissibly relied on such juvenile adjudications to
impose a sentence above the maximum sentence authorized
by the jury verdict and the mandatory Guidelines in effect at
that time.11

   [19] We must consider what sentence the sentencing judge
would have imposed if he had known the Guidelines were not
mandatory. Following Booker, district judges must consider
not only the Sentencing Guidelines, but also the other factors
set out in 18 U.S.C. § 3553(a), including factors that may not
have been relevant under the mandatory Guidelines. Booker,
543 U.S. at 245-46; United States v. Menyweather, 447 F.3d
625, 634 (9th Cir. 2006). Where the record does not reveal
whether the district judge would have imposed a materially
different sentence had it known that the Sentencing Guide-
lines were advisory, we must remand the case to the district
court. See United States v. Ameline, 409 F.3d 1073, 1084 (9th
Cir. 2005) (en banc). We conclude that, if the district judge
had known that the Guidelines were advisory and had taken
into account Washington’s history, including the details and
  11
    Washington also claims that it was a violation of the Sixth Amend-
ment for the sentencing judge to add a two-level enhancement because the
robbery was of a “financial institution.” Sentencing Guideline Section
2B3.1(b)(1) provides for a two-level enhancement in the offense level for
robbery if the property of a financial institution was taken. Washington
contends that the enhancement was impermissible because the jury did not
find that the bank was a financial institution and Washington did not agree
that it was a financial institution. Although the jury found Washington
guilty of robbing a bank, he claims that this does not necessarily mean that
the jury found that the bank was a financial institution.
   Count Two of the indictment charged Washington with robbing a feder-
ally insured bank. By any definition of a “financial institution,” a bank is
considered a financial institution. Because the jury found Washington
guilty of robbing a bank, it necessarily found that he took money from a
financial institution. Therefore, the district court did not err by imposing
the enhancement.
10756            UNITED STATES v. WASHINGTON
nuances concerning the circumstances and conduct resulting
in his juvenile adjudications, along with all of the other fac-
tors contained in 18 U.S.C. § 3553(a), he may have imposed
a materially different sentence. Ordinarily, we would order a
limited remand pursuant to Ameline. However, because the
judge who sentenced Washington is deceased, we vacate the
original sentence and remand the case to a new judge for
resentencing pursuant to United States v. Sanders, 421 F.3d
1044 (9th Cir. 2005).

                         Conclusion

   The convictions are AFFIRMED. The sentences are
VACATED, and the case is REMANDED to a new judge for
resentencing consistent with this opinion.